DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “the receiver configured to receive a second group based transmission, on an operating band of the second AP, from the second AP, wherein the second group based transmission has a second data portion, wherein the second data portion is modulated according to 4096 quadrature amplitude modulation (QAM), wherein the second group based transmission includes a second header portion, circuitry configured to determine whether the first group based transmission comprises data which is duplicative of the second group based transmission, based on the first header portion and the second header portion, and a transmitter configured to transmit feedback, to the first AP or the second AP, based on reception of the data” together with the other elements are the reasons for allowance.
1.	Regarding claim 2 – A wireless device having a plurality of media access control (MAC) addresses, the wireless device comprising: a receiver configured to receive information about a second access point (AP) from a first AP, the receiver configured to receive a first group based transmission, on an operating band of the first AP, from the first AP, wherein the first group based transmission has a preamble portion which indicates a modulation scheme used for a portion subsequent to the preamble portion, wherein the first group based transmission has a first data portion, wherein the first group based transmission includes a first header portion, the receiver configured to receive a second group based transmission, on an operating band of the second AP, from the second AP, wherein the second group based transmission has a second data portion, wherein the second data portion is modulated according to 4096 quadrature amplitude modulation (QAM), wherein the second group based transmission includes a second header portion, circuitry configured to determine whether the first group based transmission comprises data which is duplicative of the second group based transmission, based on the first header portion and the second header portion, and a transmitter configured to transmit feedback, to the first AP or the second AP, based on reception of the data, wherein the first group based transmission is received via a first link corresponding to a first MAC address of the plurality of MAC addresses and the second group based transmission is received via a second link corresponding to a second MAC address of the plurality of MAC addresses, wherein the first MAC address and the second MAC address are different.
2.	Regarding claim 12 – A wireless device having a plurality of media access control (MAC) addresses, the wireless device comprising: a receiver configured to receive information about a second access point (AP) from a first AP, the receiver configured to receive a first group based transmission, on an operating band of the first AP, from the first AP, wherein the first group based transmission has a preamble portion which indicates a modulation scheme used for a portion subsequent to the preamble portion, wherein the first group based transmission has a first data portion, wherein the first group based transmission includes a first header portion, the receiver configured to receive a second group based transmission, on an operating band of the second AP, from the second AP, wherein the second group based transmission has a second data portion, wherein the second data portion is modulated according to 4096 quadrature amplitude modulation (QAM), wherein the second group based transmission includes a second header portion; circuitry configured to determine whether the first group based transmission comprises encrypted data which is duplicative of the second group based transmission, based on the first header portion and the second header portion, and a transmitter configured to transmit feedback, to the first AP or the second AP, based on reception of the encrypted data, wherein the first group based transmission is received via a first link corresponding to a first MAC address of the plurality of MAC addresses and the second group based transmission is received via a second link corresponding to a second MAC address of the plurality of MAC addresses, wherein the first MAC address and the second MAC address are different.
3.	Regarding claim 22 – A wireless device having a plurality of media access control (MAC) addresses, the wireless device comprising: a receiver configured to receive information about a second access point (AP) from a first AP, the receiver configured to receive a first group based transmission, on an operating band of the first AP, from the first AP, wherein the first group based transmission has a preamble portion which indicates a modulation scheme used for a portion subsequent to the preamble portion, wherein the first group based transmission has a first data portion, wherein the first group based transmission includes a first header portion, the receiver configured to receive a second group based transmission, on an operating band of the second AP, from the second AP, wherein the second group based transmission has a second data portion, wherein the second data portion is modulated according to quadrature amplitude modulation (QAM), wherein the second group based transmission includes a second header portion; and circuitry configured to determine whether the first group based transmission comprises data which is duplicative of the second group based transmission, based on the first header portion and the second header portion, wherein the first group based transmission is received via a first link corresponding to a first MAC address of the plurality of MAC addresses and the second group based transmission is received via a second link corresponding to a second MAC address of the plurality of MAC addresses, wherein the first MAC address and the second MAC address are different.
4.	Regarding claim 24 - A method performed by a wireless device having a plurality of media access control (MAC) addresses, the method comprising: receiving a first group based transmission, on an operating band of a first access point (AP), from the first AP, wherein the first group based transmission has a preamble portion which indicates a modulation scheme used for a portion subsequent to the preamble portion, wherein the first group based transmission has a first data portion, wherein the first group based transmission includes a first header portion, receiving a second group based transmission, on an operating band of a second AP, from the second AP, wherein the second group based transmission has a second data portion, wherein the second data portion is modulated according to quadrature amplitude modulation (QAM), wherein the second group based transmission includes a second header portion, and determining whether the first group based transmission comprises data which is duplicative of the second group based transmission, wherein the first group based transmission is received via a first link corresponding to a first MAC address of the plurality of MAC addresses and the second group based transmission is received via a second link corresponding to a second MAC address of the plurality of MAC addresses, wherein the first MAC address and the second MAC address are different.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 2-14, 16, 18, 19, and 22-25 are allowable over the prior art of record.

Conclusion

Claims 2-14, 16, 18, 19, and 22-25 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shattil (US 2017/0099658 A1) discloses cooperative and parasitic radio access networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
19 July 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465